SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJune,2011 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: Total Voting Rights AVIVA PLC - VOTING RIGHTS AND CAPITAL In accordance with the FSA's Disclosure and Transparency Rule 5.6.1, we hereby notify the market of the following: At 6pm on 29 June 2011, Aviva plc had 2,863,022,510 issued ordinary shares of 25p each admitted to trading. Each ordinary share carries the right to one vote in relation to all circumstances at general meetings of Aviva plc. Aviva plc does not hold any ordinary shares in treasury. Therefore, the total number of voting rights in Aviva plc is 2,863,022,510. The above figure may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, Aviva plc under the FSA's Disclosure and Transparency Rules. Enquiries: Kirstine Cooper, Group General Counsel and Company Secretary +44 (0)20 7662 0259 30 June 2011 Aviva plc St Helen's, 1 Undershaft London EC3P 3DQ Registered in England Number 2468686 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date30 June,2011 AVIVA PLC By: /s/ K.A. Cooper K.A. Cooper Group Company Secretary
